Case 2:21-cv-02667-JFW-JC Document 30 Filed 05/03/21 Page 1 of 3 Page ID #:218



   1   Mark J. Jacobs (SBN 208945)
       E-Mail: mjacobs@fisherphillips.com
   2   FISHER & PHILLIPS LLP
       2050 Main Street, Suite 1000
   3   Irvine, California 92614
       Telephone: (949) 851-2424
   4   Facsimile: (949) 851-0152
   5   Drew M. Tate (SBN 312219)
       E-Mail: dtate@fisherphillips.com
   6   FISHER & PHILLIPS LLP
       444 South Flower Street, Suite 1500
   7   Los Angeles, California 92614
       Telephone: (213) 330-4500
   8   Facsimile: (213) 330-4501
   9   Attorneys for Defendants
       VANTAGE TRAVEL SERVICE, INC.,
 10    INSPERITY, INC., and INSPERITY PEO
       SERVICES, L.P.
 11
 12                        UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
 15    LAUREN GOLDENBERG,                         Case No: 2:21-cv-02667-JFW-JC
 16                      Plaintiff,               [Removed from State Court,
                                                  Case No. 21STCV05726]
 17            v.
 18    VANTAGE TRAVEL SERVICE, INC.;              JOINDER IN NOTICE OF
       INSPERITY, INC.; and DOES 1-100,           REMOVAL
 19
                         Defendants.
 20
                                                  Complaint Filed: February 16, 2021
 21                                               FAC Filed:       April 30, 2021
                                                  Trial Date:      March 8, 2022
 22
 23
 24
 25
 26
 27
 28
                                              1
                                 JOINDER IN NOTICE OF REMOVAL
       FP 40426466.1
Case 2:21-cv-02667-JFW-JC Document 30 Filed 05/03/21 Page 2 of 3 Page ID #:219



   1
   2   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
   3           PLEASE TAKE NOTICE that Defendant INSPERITY, INC. joins in
   4   VANTAGE TRAVEL SERVICE, INC. and INSPERITY PEO SERVICES, L.P.’s
   5   Notice of Removal to this Court of the state court action described in the Notice of
   6   Removal filed on March 26, 2021. See ECF Dkt. No. 1.
   7
   8
   9   Dated: May 3, 2021                     Respectfully submitted,
 10                                           FISHER & PHILLIPS LLP
 11
 12                                    By:    /s/Drew M. Tate
                                              Mark J. Jacobs
 13                                           Drew M. Tate
 14                                           Attorneys for Defendants
                                              VANTAGE TRAVEL SERVICE, INC.,
 15                                           INSPERITY, INC., and INSPERITY PEO
                                              SERVICES, L.P.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
                                  JOINDER IN NOTICE OF REMOVAL
       FP 40426466.1
Case 2:21-cv-02667-JFW-JC Document 30 Filed 05/03/21 Page 3 of 3 Page ID #:220



   1                                CERTIFICATE OF SERVICE
   2          I, the undersigned, am employed in the County of Los Angeles, State of
       California. I am over the age of 18 and not a party to the within action; am
   3   employed with the law offices of Fisher & Phillips LLP and my business address
       is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
   4
             On May 3, 2021, I served the foregoing document entitled, JOINDER IN
   5   NOTICE OF REMOVAL on all the appearing and/or interested parties in this
       action by placing       the original       a true copy thereof enclosed in sealed
   6   envelope(s) addressed as follows:
   7    Gary B. Ross                              Attorneys for Plaintiff
        Andrew D. Morrison                        LAUREN GOLDENBERG
   8    ROSS & MORRISON
        9440 S. Santa Monica Blvd., Suite 301 Facsimile: (310) 285-6083
   9    Beverly Hills, CA 90210                   Email: ross@rossandmorrison.com;
                                                         morrison@rossandmorrison.com
 10         [by MAIL] - I am readily familiar with the firm's practice of collection and
             processing correspondence for mailing. Under that practice it would be
 11          deposited with the U.S. Postal Service on that same day with postage thereon
             fully prepaid at Los Angeles, California in the ordinary course of business.
 12          I am aware that on motion of the party served, service is presumed invalid if
             postage cancellation date or postage meter date is more than one day after
 13          date of deposit for mailing this affidavit.
 14         [by ELECTRONIC SUBMISSION] - I served the above listed
             document(s) described via the United States District Court’s Electronic
 15          Filing Program on the designated recipients via electronic transmission
             through the CM/ECF system on the Court’s website. The Court’s CM/ECF
 16          system will generate a Notice of Electronic Filing (NEF) to the filing party,
             the assigned judge, and any registered users in the case. The NEF will
 17          constitute service of the document(s). Registration as a CM/ECF user
             constitutes consent to electronic service through the court’s transmission
 18          facilities.

 19          I declare that I am employed in the office of a member of the bar of this
       Court at whose direction the service was made.
 20
               Executed May 3, 2021, at Los Angeles, California.
 21
         Katherine Wagner                      By: /s/Katherine Wagner
 22                    Print Name                                  Signature

 23
 24
 25
 26
 27
 28

                                       CERTIFICATE OF SERVICE
       FP 40426466.1
